Title: From Thomas Jefferson to Craven Peyton, 10 August 1807
From: Jefferson, Thomas
To: Peyton, Craven


                        
                            Dear Sir
                            
                            Monticello Aug. 10. 07.
                        
                        I was so much engaged in preparing for a post  that I could not answer by your servant the letter he brought,
                            requesting me to settle the accounts between Colo. Lewis & yourself. I might state as a good reason for declining it,
                            that I am by no means sufficiently versed in matters of account to undertake that office with the necessary consciousness
                            that I could properly discharge it. but independent of this, my excessive occupations render it quite impossible. in
                            addition to the ordinary duties of the government which are heavier on me here, alone, then when at Washington with my
                            associates, the extraordinary occurrences in the Chesapeake, the state of things that brings on, & the correspondence
                            produced by the volunteer conscriptions, really occupy my pen through the day & my mind through the night, insomuch that
                            tho’ I am here, I cannot pay the least attention to my own affairs lying directly around me. under these circumstances I
                            hope Colo. Lewis & yourself will see the impossibility of my undertaking what you desire. I salute you with great esteem
                            & respect.
                        
                            Th: Jefferson
                            
                        
                    